                Case 1:18-cr-00871-PKC Document 57
                                                56 Filed 07/16/20
                                                         07/15/20 Page 1 of 1
                                                          U.S. Department of Justice

                                                          United States Attorney
                                                          Southern District of New York


                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007


                                                          July 15, 2020
       BY ECF

       The Honorable P. Kevin Castel
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

              Re:    United States v. Saeed Malik Thomas Norris, S1 18 Cr. 871 (PKC)

       Dear Judge Castel:

                The Government respectfully writes, after conferring with defense counsel and chambers,
       to request that defendant Saeed Norris’s sentencing be adjourned to October 21, 2020 at 11 a.m.
       in light of the ongoing COVID-19 pandemic and the limitations on in-person proceedings at this
       time. The Government has conferred with defense counsel and understands that the defendant
       does not object to this request.


                                                          Respectfully submitted,

                                                          GEOFFREY S. BERMAN
                                                          United States Attorney


                                                          By:               /s/
                                                                     Elinor L. Tarlow
                                                                     Jacob H. Gutwillig
                                                                     Mollie Bracewell
                                                                     Assistant United States Attorneys
                                                                     (212) 637-1036/2215/2218


       CC:    Bruce Kaye, Esq. (by ECF)
              Thomas Eddy, Esq.

Application GRANTED. Sentencing is adjourned to October 21, 2020 at 11:00am.

SO ORDERED.
July 16, 2020
